IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00372-CR

LISA TUIAN JEFFERSON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 413th District Court
                              Johnson County, Texas
                          Trial Court No. DC-F201800364


                           MEMORANDUM OPINION

       Lisa Tuian Jefferson appealed two judgments rendered against her on two counts

in one trial court case number. The judgments were rendered, and the sentences were

imposed, on September 17, 2018.

       This appeal was dismissed on December 19, 2018 because we determined, with the

information we had available, that appellant’s notice of appeal was untimely. Although

a motion for rehearing of the dismissal was untimely, it directed our attention to a pro se

letter filed in the days after the trial court’s judgment. Before our plenary power expired,

we vacated our December 19, 2018 judgment and withdrew our opinion of the same date.
On February 27, 2019, we determined appellant’s pro se letter was a notice of appeal and

reinstated the appeal.

        On March 7, 2019, and March 18, 2019, the trial court signed a new certificate of

right of appeal indicating that appellant waived her right to appeal and that because the

underlying case was a plea bargain case, appellant did not have the right to appeal. Also

on March 7, 2019, a hearing was held where appellant expressed the desire to dismiss her

appeal.1

        Because the trial court's certificate of right of appeal that Jefferson signed indicates

Jefferson has no right to appeal and has waived her right to appeal, this appeal must be

dismissed. See TEX. R. APP. P. 25.2(d) ("The appeal must be dismissed if a certification that

shows the defendant has the right of appeal has not been made part of the record under

these rules."); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (plea bargain);

Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003) (waiver of appeal). We use

Rule 2 to excuse Rule 42.2(a)’s requirement of a written motion signed by the defendant

and may dismiss the appeal because appellant plainly stated her desire on the record to

dismiss her appeal. See TEX. R. APP. P. 2, 42.2(a); Hendrix v. State, 86 S.W.3d 762, 763 (Tex.

App.—Waco 2002, no pet.).

        For the reasons expressed herein, this appeal is dismissed.



                                                TOM GRAY
                                                Chief Justice



1
 On March 29, 2019, appellant also filed a motion to dismiss which was not signed by appellant but which
had the referenced hearing transcript attached and relied upon it to request dismissal.

Jefferson v. State                                                                               Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed April 3, 2019
Do not publish
[CR25]




Jefferson v. State                          Page 3